Exhibit 10.1

 



Execution Version

 

 



 

 

ENERGY XXI LTD

 

FIFTH AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

September 13, 2016

 



 

 

 

This Fifth Amendment to the Restructuring Support Agreement1 (this “Amendment”),
is entered into by and among: (i) the Debtors; and (ii) the Restructuring
Support Parties. This Agreement collectively refers to the Debtors and the
Restructuring Support Parties as the “Parties” and each individually as a
“Party.”

 

RECITALS

 

WHEREAS, the Parties desire to amend the Restructuring Support Agreement to
modify certain Milestones;

 

WHEREAS, Section 4 of the Restructuring Support Agreement permits the extension
of a Milestone with the express prior written consent of the Majority
Restructuring Support Parties;

 

WHEREAS, Section 28 of the Restructuring Support Agreement permits
modifications, amendments, or supplements to the Restructuring Support Agreement
with the prior written consent of the Debtors and the Majority Restructuring
Support Parties; and

 

WHEREAS, on July 15, 2016, the Court entered the Order (A) Approving the
Disclosure Statement and the Form and Manner of Service Related Thereto, (B)
Setting Dates for the Objection Deadline and Hearing Relating to Confirmation of
the Plan, and (C) Granting Related Relief [Docket No. 805] (the “Disclosure
Statement Order”);

 

WHEREAS, on July 18, 2016, the Debtors filed the solicitation version of the
Third Amended Disclosure Statement for the Debtors’ Proposed Joint Chapter 11
Plan of Reorganization [Docket No. 809] (the “Disclosure Statement”) and the
Debtors’ Proposed Joint Chapter 11 Plan of Reorganization [Docket No. 810] (the
“Plan”);

 

WHEREAS, following the filing of the Disclosure Statement and the Plan, the
independent directors of EGC and EPL (together, the “Independent Directors”)
have continued to review all material pleadings filed in the Debtors’ chapter 11
cases in connection with confirmation of the Plan, all expert reports submitted
in connection with confirmation of the Plan, and to engage in extensive
discussions with their respective advisors and the Debtors’ advisors with
respect to the foregoing;

 



 



1“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated April 11, 2016, by and among the Debtors and the Restructuring
Support Parties, as amended by the First Amendment to the Restructuring Support
Agreement, dated May 16, 2016, the Second Amendment to the Restructuring Support
Agreement, dated June 28, 2016, the Third Amendment to the Restructuring Support
Agreement dated July 28, 2016, the Fourth Amendment to the Restructuring Support
Agreement dated August 19, 2016, and as may be further amended, modified, or
supplemented, from time to time. Unless otherwise noted, capitalized terms used
but not defined herein are used as defined in the Restructuring Support
Agreement.

 



 

 

 

WHEREAS, on September 8, 2016, the Debtors, the first lien agent, the ad hoc
committee of Second Lien Noteholders, the ad hoc committee of EGC Unsecured
Noteholders, the indenture trustee for the EGC Unsecured Noteholders, the ad hoc
group of EPL Unsecured Noteholders, the indenture trustee for the EPL Unsecured
Noteholders, and the official committee of unsecured creditors attended an
in-person settlement meeting during which no agreement was reached to amend the
Plan;

 

WHEREAS, following the filing of the Disclosure Statement and the Plan, the
Debtors, in consultation with the Independent Directors and their respective
Boards, have continued to engage in extensive, good-faith, arms’ length
negotiations with the Restructuring Support Parties on the terms of the Plan;

 

WHEREAS, as a result of these negotiations, the Parties decided to amend the
Restructuring Support Agreement as set forth in this Amendment;

 

WHEREAS, this Amendment has the support of the Parties and the Independent
Directors;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1.           Amendment Effective Date. This Amendment shall become effective,
and the obligations contained herein shall become binding upon the Parties, upon
the first date that this Agreement has been executed by all of the Parties.
Following the effective date of this Amendment, whenever the Restructuring
Support Agreement is referred to in any agreements, documents, and instruments,
such reference shall be deemed to be to the Restructuring Support Agreement as
amended by this Amendment.

 

2.           Amendment to the Restructuring Support Agreement.

 

(a)Section 4(g) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than October 13, 2016, the Bankruptcy Court shall have entered an order
authorizing the assumption of this Agreement (the “RSA Assumption Order”);

 

(b)Section 4(i) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than October 7, 2016, the Bankruptcy Court shall have commenced the
Confirmation Hearing;

 



 2 

 

 

(c)Section 4(j) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than October 13, 2016, the Bankruptcy Court shall have entered the
Confirmation Order; and

 

(d)Section 4(k) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than October 27, 2016, the Debtors shall consummate the transactions
contemplated by the Plan (the date of such consummation, the “Effective Date”),
it being understood that the satisfaction of the conditions precedent to the
Effective Date (as set forth in the Plan and the Term Sheet) shall be conditions
precedent to the occurrence of the Effective Date.

 

3.           Amendment to the Plan. No later than September 14, 2016 at 11:59
p.m. (Central Time), the Debtors will file with the Court an amended Plan, which
will reflect the terms of the term sheet attached hereto as Exhibit A (the “Plan
Modification Term Sheet”).

 

4.           Ratification. Except as specifically provided for in this
Amendment, no changes, amendments, or other modifications have been made on or
prior to the date hereof or are being made to the terms of the Restructuring
Support Agreement or the rights and obligations of the arties thereunder, all of
which such terms are hereby ratified and confirmed and remain in full force and
effect. Notwithstanding the effective date of this Amendment, this Amendment
constitutes a valid amendment of the applicable Milestones set forth in Section
4 of the Restructuring Support Agreement, in accordance with the final paragraph
of Section 4 of the Restructuring Support Agreement.

 

5.           Waiver of Certain Termination Rights. Nothing in this Amendment
shall constitute a Restructuring Support Party Termination Event pursuant to
Sub-Clause (a) of Section 7 the Restructuring Support Agreement or an individual
termination right pursuant to Section 9 of the Restructuring Support Agreement,
or any other breach by any of the Debtors or the Restructuring Support Parties
under the Restructuring Support Agreement, including, without limitation, a
breach of the Debtors’ commitments under Section 6 of the Restructuring Support
Agreement.

 

[Signatures and exhibits follow.]

 



 3 

 



 

[Signatures Pages Redacted.]

 



 

 



 



EXHIBIT A

 

Plan Modification Term Sheet

 



 

 

 



Execution Version

 



EXXI – Plan Modification Term Sheet1

 

I.Changes to Current Plan Treatment:

 

·Trade Claims Settlement Distribution increases from $.75 to $.90.

 

·General Unsecured Claims Distribution increases from $410,000 to $850,000.

 

·Each holder of a Second Lien Notes Claim receives such holder’s Pro Rata share
of:

 

oon account of such holder’s Secured Second Lien Notes Claim, (a) on the
Effective Date, 86.9% of the New Equity under the Plan, subject to dilution by
the Management Incentive Plan and (b) the EGC Intercompany Note Trust
Distribution (as defined herein), if applicable;

 

oon account of such holder’s Second Lien Notes Guaranty Claim and based on the
value of purportedly unencumbered assets at EXXI (net of administrative
expenses), on the Effective Date, .7% of the New Equity under the Plan, subject
to dilution by the Management Incentive Plan; and

 

oon account of such holder’s Second Lien Notes Deficiency Claim and based on the
value of purportedly unencumbered assets at EGC and the other grantors under the
Second Lien Notes (net of administrative expenses), (a) on the Effective Date,
.2% of the New Equity under the Plan, subject to dilution by the Management
Incentive Plan and (b) the EGC Intercompany Note Trust Distribution, if
applicable.

 

·Each holder of an EGC Unsecured Notes Claim receives such holder’s Pro Rata
share of:

 

oon account of such holder’s EGC Unsecured Notes Guaranty Claim and based on the
value of purportedly unencumbered assets at EXXI (net of administrative
expenses), on the Effective Date, .3% of the New Equity, subject to dilution by
the Management Incentive Plan;

 

obased on the value of purportedly unencumbered assets at EGC and the other
grantors under the Second Lien Notes (net of administrative expenses), on the
Effective Date, .1% of the New Equity under the Plan, subject to dilution by the
Management Incentive Plan; and

 

othe EGC Intercompany Note Trust Distribution.

 

·Each holder of an EPL Unsecured Notes Claim receives such holder’s Pro Rata
share of:

 

othe EGC Intercompany Note Trust Distribution.

 



 



1Capitalized terms used but not defined herein are used as defined in the
Debtors’ Proposed Joint Chapter 11 Plan of Reorganization [Docket No. 810] (the
“Plan”).

 



 

 

 

·Each holder of an EXXI Convertible Notes Claim receives such holder’s Pro Rata
share of, on the Effective Date, .2% of the New Equity under the Plan, subject
to dilution by the Management Incentive Plan.

 

II.EGC Intercompany Note Trust:

 

·Definitions:

 

o“EGC Intercompany Note Dispute” means all Causes of Action, as well as all
applicable defenses and counterclaims, challenging: (a) the validity and
enforceability of the EGC Intercompany Note and the security interests securing
the EGC Intercompany Note on the grounds of: preference; recharacterization;
equitable subordination; and/or fraudulent transfer; and (b) the validity and
enforceability of the intercompany payables between EGC and EPL other than the
EGC Intercompany Note, and with respect to clauses (a) and (b) of this
paragraph, solely to the extent of Causes of Action specifically delineated in
the standing motions previously filed with the Court [Docket Nos. 951 and 1035];
provided, however, that the EGC Intercompany Note Dispute shall not include any
Causes of Action against any of the Released Parties.

 

o“EGC Intercompany Note Trust Distribution” means the allocation of New Equity
among holders of Secured Second Lien Notes Claims, Second Lien Notes Deficiency
Claims, EGC Unsecured Notes Claims, and/or EPL Unsecured Notes Claims, as
applicable, as determined pursuant to a Final Order entered by the Court
resolving the EGC Intercompany Note Dispute. For the avoidance of doubt, the
repurchased bonds shall constitute Allowed EGC Unsecured Notes Claims and
Allowed EPL Unsecured Notes Claims, as applicable, and adjusted to reflect
potential litigation risk, shall participate in any EGC Intercompany Note Trust
Distribution, and any distributions on account thereof shall be distributed Pro
Rata to the Second Lien Noteholders. Notwithstanding anything contained herein
to the contrary, the EGC Intercompany Note Trust Distribution allocated to
holders of Second Lien Notes Claims, EGC Unsecured Notes Claims, and/or EPL
Unsecured Notes Claims may be modified, as applicable, to account for the New
Equity distributed to such holders under the Plan, solely to ensure that the
aggregate percentage of New Equity distributed to (i) holders of Second Lien
Notes Claims does not exceed 93.2%, (ii) holders of EGC Unsecured Notes Claims
does not exceed 6.6%, and (iii) holders of EPL Unsecured Notes Claims does not
exceed 11.6%. For the avoidance of doubt, the EGC Intercompany Note Trust
Distribution shall be subject to dilution by the Management Incentive Plan. In
the event that EGC is entitled to receive any portion of the EGC Intercompany
Note Trust Distribution in connection with the EGC Intercompany Note Dispute
(whether by settlement, as a result of litigation, or otherwise), holders of
Second Lien Notes Claims shall receive their Pro Rata share of 46.6% of the EGC
Intercompany Note Trust Distribution allocable to EGC and holders of EGC
Unsecured Notes Claims shall receive their Pro Rata share of 53.4% of the EGC
Intercompany Note Trust Distribution allocable to EGC.

 



 2 

 

 

·11.6% of the New Equity will be deposited into a trust (the “EGC Intercompany
Note Trust”) and distributed in accordance with the EGC Intercompany Note Trust
Distribution.

 

oGovernance: Three trustees (the “Trustees”), one each appointed prior to the
Effective Date by the EGC Unsecured Notes Trustee, the Second Lien Notes
Trustee, and the EPL Unsecured Notes Trustee. Trustees will be indemnified
solely to the extent of the assets of the EGC Intercompany Note Trust.

 

oStanding to Pursue the EGC Intercompany Note Dispute: The Plan will grant
derivative standing solely to (a) the trustee (the “EPL Trustee”) appointed by
the EPL Unsecured Notes Trustee to commence an adversary proceeding to litigate
or resolve the EGC Intercompany Note Dispute, (b) the trustee (the “EGC
Trustee”) appointed by the EGC Unsecured Notes Trustee to defend this
proceeding, and (c) the trustee appointed by the Second Lien Notes Trustee (the
“Second Lien Trustee”) to defend this proceeding. The EGC Trustee shall be
authorized to lead the litigation on behalf of the EGC Unsecured Notes Trustee
and the Second Lien Notes Trustee; provided, however, that in the event the EGC
Trustee elects not to lead the litigation or fails to diligently prosecute the
litigation, the Second Lien Trustee shall be authorized to lead the litigation
on behalf of the EGC Unsecured Notes Trustee and the Second Lien Notes Trustee.

 

oFunding: On the Effective Date, $500,000 in Cash (the “Initial Trust Funding”)
will be deposited in equal amounts into two separate, non-interest bearing
escrow accounts to fund the respective fees and expenses of the advisors to the
EGC Trustee and the EPL Trustee. Advisors to the Trustees may seek reimbursement
for all reasonable services rendered and expenses incurred in excess of the
Initial Trust Funding by filing applications for substantial contribution claims
in accordance with the applicable provisions of the Bankruptcy Code promptly
following the conclusion of the litigation (but in no event later than 30 days
after the conclusion of such litigation); provided, however, that the allowance
of such substantial contribution claims (a) shall reduce on a dollar for dollar
basis the applicable EGC Intercompany Note Trust Distribution at Plan value and
(b) shall not exceed 20% of the applicable party’s EGC Intercompany Note Trust
Distribution. Section 4(d) of the Final Cash Collateral Order shall be assumed
by the reorganized Debtors and applicable to the Second Lien Notes Trustee
solely to the extent necessary to reimburse the advisors to the Second Lien
Notes Trustee for fees and expenses incurred in connection with the EGC
Intercompany Note Dispute.

 

oMilestones: The Plan will establish milestones for the commencement of an
adversary complaint by the EPL Trustee and for the filing of a response by the
EGC Trustee or the Second Lien Trustee, as applicable, to ensure an expeditious
litigation schedule and facilitate timely distributions to the holders of
Allowed Claims. For the avoidance of doubt, all discovery matters and briefing
shall be completed by November 15, 2016 unless such other date is established by
the Court.

 



 3 

 

 

oSettlement of the EGC Intercompany Note Dispute: Unanimous consent of the three
Trustees will be required to settle the EGC Intercompany Note Dispute. Any
settlement in respect of the EGC Intercompany Note Dispute cannot dilute, waive,
or otherwise affect the Secured Second Lien Notes Claim or the Second Lien Notes
Deficiency Claim without the written consent of the Second Lien Notes Trustee.

 

III.Settlements under the Plan:

 

·Settlement of all issues in respect of the Second Lien Noteholders, including,
without limitation, the following:

 

ovaluation of the Reorganized Debtors’ enterprise, including the value of any
unencumbered assets;

 

oany dispute regarding the application of the equities of the case exception
under section 552(b) in respect of the Second Lien Prepetition Indebtedness;

 

oamount of the Second Lien Prepetition Indebtedness and such holders’ Allowed
Claims;

 

oamount of adequate protection claims held by the Second Lien Noteholders and/or
the First Lien Lenders under the Final Cash Collateral Order;

 

oany dispute regarding the appropriate allocation of general and administrative
costs across the Debtors’ Estates;

 

oany challenges to cash transfers and the EPL note interest;

 

oany challenges to transfers made by the Debtors to any related entities;

 

othe releases, exculpations, and injunctions provided in the Plan;

 

oSecond Lien Noteholders agree not to assert any adequate protection claim; and

 

oEPL funds 33% of the $90 million minimum cash requirement under the Debtors’
Exit Facility.

 

IV.Additional Plan Changes:

 

·The commercial tort claims held by EGC and EPL, respectively, shall constitute
retained Causes of Action under the Plan and shall inure to the benefit of the
Reorganized Debtors.

 

·The Management Incentive Plan shall be capped at 5%.

 

·The death trap shall be eliminated.

 



 4 

 

 

V.Restructuring Support Agreement

 

·The Restructuring Support Agreement shall be amended promptly to provide that
the Court shall have entered the Confirmation Order no later than October 13,
2016.

 

VI.Support for Plan Modifications:

 

·The EPL Special Committee, the EGC Special Committee, and the Ad Hoc Committee
support the foregoing modifications to the Plan.

 

 



 5 

